Citation Nr: 9916793	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
November 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
This case was remanded by the Board in August 1998.  In 
September 1998, jurisdiction over the case was transferred to 
the RO in Louisville, Kentucky.  The veteran presented 
testimony from that RO at a video conference hearing held 
before the undersigned, seated in Washington, DC, in March 
1999.


REMAND

Briefly, the veteran contends that the evaluations currently 
assigned his left and right knee disabilities do not 
accurately reflect the severity of those disabilities.  The 
record reflects that the veteran was afforded VA examinations 
in June 1997 and February 1998, at which times he exhibited 
pain on range of motion testing of both knees.  Notably, 
however, while the examiners provided findings with respect 
to pain, none of the examiners adequately assessed functional 
loss due to pain.  Moreover, the veteran, at his March 1999 
hearing before the undersigned, testified that his right knee 
disability had increased in severity since his last 
examination, and also contended that scars on his left knee 
associated with his service-connected left knee disability 
were tender and painful.

The Board lastly notes that although the veteran reported 
recent treatment at the VA Medical Center (VAMC) in 
Louisville, Kentucky, for his service-connected disabilities, 
there is no indication that the RO has sought to obtain 
medical records for the veteran from that facility since 
1996.

Under the circumstances, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
instant appeal.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, records 
from the Louisville, Kentucky, VAMC 
for January 1996 to the present 
should be obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
who has not previously examined the 
veteran to determine the nature and 
extent of impairment from the 
veteran's service-connected left and 
right knee disabilities.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  The 
extent of any left or right knee 
instability or subluxation should be 
noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The examiner should also describe 
all left knee scars, to include 
whether there is any tenderness, 
ulceration, or functional limitation 
associated therewith.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues on appeal, to include 
consideration of VAOPGCPREC 23-97, 
if applicable.  In readjudicating 
the veteran's claim, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also consider whether a separate 
rating is warranted for the scars of 
the veteran's left knee.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


